Dismissed and Opinion Filed November 12, 2019.




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-19-00261-CV

                          IN THE INTEREST OF C.R.K., A CHILD

                      On Appeal from the 380th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 380-50620-2010

                             MEMORANDUM OPINION
                       Before Justices Pedersen, III, Reichek, and Carlyle
                                Opinion by Justice Pedersen, III
       Before the Court is the parties’ October 24, 2019 joint motion to vacate judgment and

dismiss the appeal. This appeal arises out of the trial court’s December 21, 2018 order which, in

part, awarded appellee $3,500.00 in attorney’s fees. The parties have reached an agreement to

settle this matter. The parties have agreed for this Court to vacate the trial court’s award of

attorney’s fees, enter a take nothing judgment on appellee’s claim for fees, and dismiss the

remainder of this appeal as moot. See TEX. R. APP. P. 42.1 (a)(2)(A). We grant the motion, and, as

agreed by the parties and without regard to the merits, vacate that portion of the order awarding

$3,500.00 in attorney’s fees to appellee, render judgment that appellee take nothing on his claim

for fees, and dismiss the remainder of the appeal as moot. See Id.



190261f.p05
                                                            /Bill Pedersen, III//
                                                            BILL PEDERSEN, III
                                                            JUSTICE
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 IN THE INTEREST OF C.R.K., A CHILD                 On Appeal from the 380th Judicial District
                                                    Court, Collin County, Texas
 No. 05-19-00261-CV                                 Trial Court Cause No. 380-50620-2010.
                                                    Opinion delivered by Justice Pedersen, III,
                                                    Justices Reichek and Carlyle participating.




        In accordance with this Court’s opinion of this date, we VACATE without regard to the
merits that portion of the trial court’s December 21, 2018 order awarding $3,500.00 in attorney’s
fees to Finn Eryn Kelly, RENDER JUDGMENT THAT Finn Eryn Kelly take nothing on his
claim for fees, and DISMISS the remainder of the appeal as moot. Each party shall bear his or her
costs of the appeal.

Judgment entered this 12th day of November, 2019.




                                              –2–